Citation Nr: 0200655	
Decision Date: 01/17/02    Archive Date: 01/25/02

DOCKET NO.  00-25 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
residuals, shell fragment wound, left knee, with degenerative 
joint disease.

2.  Entitlement to a rating in excess of 10 percent for 
gastroesophageal reflux disease (GERD) with hiatal hernia and 
history of gastritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter



ATTORNEY FOR THE BOARD

C. Eckart, Counsel


REMAND

The veteran served on active duty from March 1944 to May 
1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 1999 rating decision of the Waco, 
Texas Regional Office (RO) of the Department of Veterans 
Affairs (VA) that denied a rating in excess of 10 percent for 
residuals of gunshot wound scars, left knee, and denied a 
rating in excess of zero percent for the veteran's 
gastroesophageal disorder.  While the appeal was pending, the 
RO granted a 20 percent rating for the left knee disorder 
(now classified as residuals of fragment wound, left knee, 
with degenerative joint disease and rated under Diagnostic 
Code 5010-5257), and subsequently granted a 10 percent 
evaluation for the gastroesophageal disorder under Code 7346, 
both effective from April 6, 1999, date of the veteran's 
claim for increase.  

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2001)) became law.  In part, this law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  VCAA, § 7(a), 114 Stat. at 2099-2100 ; see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  VA has issued 
final rules to amend adjudication regulations in order to 
implement the provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub.L. No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000). 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  

The veteran had a hearing before a decision review officer at 
the RO in June 2001.  A copy of the transcript of the hearing 
is contained in the claims file.  The veteran testified that 
he had been receiving medical treatment at the Shreveport, 
Louisiana, VA Medical Center for his knee and 
gastroesophageal disabilities, had last been seen there about 
six months earlier, and was planning to make another 
appointment to be seen.  He further testified that he also 
went to a clinic in Longview once a month to have his blood 
checked and that he received private treatment for his 
gastrointestinal disorder from Dr. Toplin in Tyler.  He 
stated that his private physician performed diagnostic 
gastrointestinal studies about a year earlier and that they 
showed an esophageal ulcer.  The RO has not attempted to 
obtain these records.  The VA treatment records are deemed to 
be evidence of record, and a determination on the merits of 
the veteran's appeal cannot be made without consideration of 
that evidence.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992).

Regarding the veteran's gastrointestinal disorder, the most 
recent comprehensive examination to assess this problem, 
including a UGI series, was performed in September 1997.  
Although a May 1999 VA examination for scars reflects a brief 
history of abdominal complaints, followed by a cursory 
abdominal examination, another examination is warranted to 
determine the current manifestations of the gastrointestinal 
disability, particularly in light of the veteran's testimony.  

Regarding the service connected left knee disability, the RO, 
in its August 1999 rating decision, determined that the 10 
percent evaluation for scars could not be reduced as the 
rating for that disability had been in effect for over 20 
years and was protected.  The RO provided the veteran a VA 
orthopedic examination in July 2000.  The examiner noted some 
discrepancy in the service medical records as to the etiology 
of the left knee injury, with references to the injury having 
been sustained when a vehicle in which the veteran was riding 
struck a landmine and another record reporting that the 
injury was from a rifle bullet.  However, at the July 2000 
examination the veteran reported that he had been injured 
when was struck by debris from the landmine explosion.  The 
July 2000 examination report reveals the examiner's opinion 
that there is a direct relationship between veteran's shell 
fragment wound and the current arthritic condition of the 
left knee, and the RO granted service connection for 
arthritis of the left knee, then characterizing the 
disability as residuals, fragment wound, left knee, with 
degenerative joint disease, and rating it under Code 5010-
5257.  It appears that the 20 percent rating assigned by the 
September 2000 rating decision was based on the overall 
disability picture rather than limitation of motion or 
instability/recurrent subluxation, per se.  See statement of 
the case of September 26, 2000, p. 5, Reasons and Bases.  The 
service-connected "gunshot" wound scars of the left knee, 
which provided the basis for the 10 percent rating that had 
been in effect since the 1940s, are not reflected in the most 
recent rating decisions.  This matter must be addressed 
further.

It should be noted that if a veteran has separate and 
distinct manifestations attributable to the same injury, they 
may be compensated under different diagnostic codes.  See 
Fanning v. Brown, 4 Vet. App. 225, 230 (1993); 38 C.F.R. § 
4.25(b) (2001); see also Esteban v. Brown, 6 Vet. App. 259, 
261-62 (1994).  Additionally, in VAOPGPREC 23-97, VA General 
Counsel stated that, when a knee disorder is rated under 
Diagnostic Code 5257 based on instability and a veteran also 
has arthritis with limitation of motion in the knee that at 
least meets the criteria for a zero percent evaluation under 
Diagnostic Code 5260 or 5261, separate evaluations may be 
assigned for arthritis with limitation of motion and for 
instability.  VA General Counsel also stated that, if a 
veteran does not meet the criteria for a zero percent rating 
under either Diagnostic Code 5260 or Diagnostic Code 5261, 
then there is no additional disability for which a separate 
rating for arthritis may be assigned. VAOPGCPREC 23-97 (July 
1, 1997).  In another opinion, VA General Counsel held that a 
separate rating for arthritis could also be based on x-ray 
findings and painful motion under 38 C.F.R. § 4.59. 
VAOPGCPREC 9-98 (Aug. 14, 1998).  Because the service 
connected residuals of the veteran's shell fragment wound of 
the left knee now involve arthritis and the July 2000 VA 
examiner noted instability of the knee, this matter must be 
further developed. 

Accordingly, this case is REMANDED for the following 
development:

1.  The veteran and his representative 
have the right to submit additional 
evidence and argument on the matter the 
Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The RO should obtain any VA medical 
records from Shreveport, Louisiana, 
pertaining to treatment of the veteran's 
left knee disability and the 
gastroesophageal disability.  The RO 
should inform the veteran of all efforts 
to obtain those records.  In any event, 
the RO should ensure that any relevant VA 
medical records not already in the file 
are obtained and added to the record.  

3.  The RO should also attempt to obtain 
any medical records pertaining to the 
veteran's gastroesophageal disorder from 
a Dr. Toplin, located in Tyler.  The RO 
should also obtain the report of an upper 
gastrointestinal series (UGI) or any 
other diagnostic studies performed by a 
private physician about a year before the 
veteran's June 2001 hearing, which the 
veteran testified showed an ulceration of 
the esophagus.  The RO should also 
attempt to obtain any pertinent medical 
records described by the veteran as from 
a clinic in Longview.  The veteran should 
be asked to identify any other medical or 
lay evidence relevant to the status of 
his left knee and gastroesophageal 
disabilities that is not already of 
record and the RO should attempt to 
obtain it.  

4.  After the above development has been 
completed to the extent possible and any 
additional evidence has been associated 
with the claim file, the veteran should 
be afforded a comprehensive 
gastrointestinal examination to ascertain 
all manifestations of his service-
connected gastroesophageal reflux disease 
with hiatal hernia and history of 
gastritis.  The claims folder must be 
made available to and reviewed by the 
examiner.  The examiner should order any 
necessary tests and studies, to include a 
complete blood count.  The examiner 
should determine all symptoms and 
manifestations of GERD with hiatal hernia 
and history of gastritis to include 
whether the veteran does or does not have 
epigastric distress with dysphagia, 
pyrosis, and/or regurgitation, 
accompanied by substernal arm or shoulder 
pain, and, if so, the frequency and 
duration of such manifestations and 
whether they are productive of 
considerable (or greater) impairment of 
health.  The examiner should also state 
if possible whether the veteran does or 
does not have any related esophageal or 
other gastrointestinal erosions or 
ulcerations, and the location, size and 
number of any such abnormalities; whether 
he has esophageal stricture; and whether 
he has gastritis, either atrophic or 
hypertrophic.  If feasible, this 
examination should be provided by a 
medical doctor.  

5.  The RO should afford the veteran an 
orthopedic examination by a medical 
doctor (preferably a specialist in 
orthopedics) to evaluate his left knee 
disability and determine all symptoms and 
manifestations of the left knee fragment 
wound.  The claims folder must be 
provided to and reviewed by the examiner.  
The examiner should perform any tests and 
studies necessary to assess he veteran's 
disability.  The examiner should identify 
and describe all residuals of the 
fragment injury and should specifically 
assess active and passive ranges of 
motion of the left knee, whether there is 
muscle atrophy or other signs of disuse, 
effusion, and/or swelling of the knee, 
and whether the knee is unstable or 
experiences subluxation.  The examiner 
should address whether there is any pain, 
weakened movement, excess fatigability or 
incoordination on movement, in addition 
to whether there is any additional range 
of motion loss due to (1) pain on use, 
including during flare-ups; 
(2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  In 
assessing the veteran's subjective 
complaints and any limping, limitation of 
motion and the like, the examiner should 
consider whether such are consistent with 
and supported by objective findings and 
are consistent with the type of shrapnel 
injury the veteran sustained in service.  
The record reflects that the physician 
who performed the 1997 VA examination 
attributed the veteran's bilateral 
limitation of knee motion to obesity and 
found that there was no loose motion, 
instability or subluxation of the knee 
and that that slight arthritis of both 
knees shown by X-ray could not be 
attributed to an injury 50 years earlier.  
On the other hand, at the time of the 
July 2000 VA examination by a nurse, the 
veteran was noted to have a marked left-
sided limp and to have appreciably less 
left knee flexion than on the 1997 
examination, although his knee was found 
to be stable.  The nurse examiner 
expressed her opinion that documentation 
of left knee problems in 1945 indicated a 
direct relationship between the shell 
fragment wounds and current arthritis of 
the knee.  

The examiner is also requested to 
identify and describe all residual scars 
and to determine whether they are 
symptomatic and, if so, in what way; at 
the September 1997 VA examination, they 
were noted to be neither tender nor 
painful.  

6.  The RO should then review the claims 
file and ensure that all notification and 
development action required by the VCAA 
is completed.  66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 
38 C.F.R §§ 3.102, 3.159 and 3.326(a)).  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act are fully 
complied with and satisfied.  If any 
additional development is indicated it 
should be accomplished.

7.  Thereafter, RO should re-adjudicate 
the veteran's claims with consideration 
of the VCAA.  Regarding the issue of an 
increased rating for left knee 
disability, the RO should consider all 
potentially applicable rating criteria, 
38 C.F.R. §§ 3.321, 4.10, 4.40, 4.45, 
4.59, VAOPGCPREC 23-97 (July 1, 1997); 
VAOPGCPREC 9-98 (Aug. 14, 1998); and 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The RO should address on the record the 
basis for no longer showing scars of the 
left knee as residuals of the service 
connected fragment wound, to include 
consideration of whether such action was 
equivalent to severance of service 
connection.  See 38 C.F.R. §§ 3.951, 4.14 
(2001); see also Gifford v. Brown, 6 Vet. 
App.269, 272 (1994); Sanders v. West, 13 
Vet. App. 491 (2000).  If instability of 
the left knee is satisfactorily 
established by the medical evidence, the 
RO also should address whether a separate 
rating is warranted for arthritis of the 
left knee based on any limitation of 
motion of the knee as separate from the 
instability.  If any benefit sought on 
appeal remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case. The veteran need take no action until 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




